DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 21-40 have been allowed.
	Claims 1-20 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 16-17) of 06/30/2022, Terminal Disclaimer-Electronic-Approved on 06/30/2022 and closet prior art of record Tolkin (US20170169535A1).
Tolkin discloses identifying a request for a trip from a client to a destination. A location of the client is determined. A set of location data points near the location of the client is identified. A set of eligible pickup locations is determined. Each eligible pickup location of set of eligible pickup locations is scored for a provider to reach destination from eligible pickup location. A trip pickup location is selected from the set of eligible pickup locations. The trip pickup location is sent to the provider and the client for initiating the trip.
In regards to claim 21, Tolkin either individually or in combination with other prior art fails to teach or render obvious generating, utilizing one or more machine learners, a first set of parameters defining a first number of transportation requests that can be processed for a first geographic area within the geographic region at a time period based on the number of previous transportation requests and the number of previously available transportation vehicles; generating, utilizing the one or more machine learners, a second set of parameters defining a second number of transportation requests that can be processed for a second geographic area within the geographic region at the time period based on the number of previous transportation requests and the number of previously available transportation vehicles; determining a first multiplier for the first geographic area and a second multiplier for the second geographic area at the time period based on the first set of parameters and the second set of parameters; and providing, for display on a provider device, a map depicting a first graphical indicator of the first multiplier for the first geographic area and a second graphical indicator of the second multiplier for the second geographic area.
In regards to claim 30, Tolkin either individually or in combination with other prior art fails to teach or render obvious determine a number of previous transportation requests and a number of previously available transportation vehicles for a geographic region during prior time periods; generate, utilizing one or more machine learners, a first set of parameters defining a first number of transportation requests that can be processed for a first geographic area within the geographic region at a time period based on the number of previous transportation requests and the number of previously available transportation vehicles; generate, utilizing the one or more machine learners, a second set of parameters defining a second number of transportation requests that can be processed for a second geographic area within the geographic region at the time period based on the number of previous transportation requests and the number of previously available transportation vehicles; determine a first multiplier for the first geographic area and a second multiplier for the second geographic area at the time period based on the first set of parameters and the second set of parameters; and provide, for display on a provider device, a map depicting a first graphical indicator of the first multiplier for the first geographic area and a second graphical indicator of the second multiplier for the second geographic area.
In regards to claim 36, Tolkin either individually or in combination with other prior art fails to teach or render obvious determine a number of previous transportation requests and a number of previously available transportation vehicles for a geographic region during prior time periods; generate, utilizing one or more machine learners, a first set of parameters defining a first number of transportation requests that can be processed for a first geographic area within the geographic region at a time period based on the number of previous transportation requests and the number of previously available transportation vehicles; generate, utilizing the one or more machine learners, a second set of parameters defining a second number of transportation requests that can be processed for a second geographic area within the geographic region at the time period based on the number of previous transportation requests and the number of previously available transportation vehicles; determine a first multiplier for the first geographic area and a second multiplier for the second geographic area at the time period based on the first set of parameters and the second set of parameters; and provide, for display on a provider device, a map depicting a first graphical indicator of the first multiplier for the first geographic area and a second graphical indicator of the second multiplier for the second geographic area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662